Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “in particular” in claims 1, 7, 8, 10, and 12, is indefinite, it’s unclear if the limitations following the phrase are positively claimed/required and thus the meets and bounds of the patent protection sought is unclear. With respect to claim 13, “the contact point” lacks antecedent basis.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in further view of US Patent 6,402,106 B1 (Padiak).
With respect to claim 1, Wantland shows a shelf assembly (156, Fig.6), in particular for a domestic cooling device, comprising: a receiving plate (250, Fig.6) having a front plate edge (252), a rear plate edge (254) and two lateral plate edges (256); and a holding strut (260, Fig.6) on at least one of the lateral plate edges for supporting the receiving plate, wherein the holding strut (260) has in the region of a rear strut end at least one hook structure (276, Fig.9) for fitting the holding strut into a mounting opening (293, Fig.8) of a carrying structure (150) and, at a distance beneath the hook structure, forms a first support structure (vertical portion immediately above 288, Fig.9) for support on a front side, facing the strut, of the carrying structure (Fig.8). With respect to claim 1, Wantland doesn’t show a resiliently deflectable second support structure. Padiak shows wherein the holding strut (10), in the region of the rear strut end, at a distance above the first support structure (46, Fig.1), provides a resiliently deflectable second support structure (44) for support on the front side, facing the strut, of the carrying structure (72/74 of 44 abuts against front side 80 of carrying structure 12).  It would have been obvious to one having ordinary skill in the art to include a resiliently deflectable second support structure above the first support structure of Wantland, such as shown by Padiak, in order to further lock the strut in place and prevent it from shaking when inserted into the openings.

With respect to claim 4, the combination (Padiak) shows wherein the second support structure (44) is resiliently deflectable in a plane which is substantially perpendicular to the plate plane of the receiving plate and runs parallel to the lateral plate edges (Fig.1, Fig.2).  
With respect to claim 5, the combination (Padiak) shows wherein the holding strut (10) has a strut body extending along the lateral plate edge, and wherein the hook structure (52), the first support structure (46) and the second support structure (44) are integral parts of the strut body (Col.3 lines 22-25).  
With respect to claim 6, the combination (Padiak) shows wherein the second support structure (44)- when viewed in a section perpendicular to a plate plane of the receiving plate and running parallel to the lateral plate edges - has an elongate spring limb (44, Fig.1) extending at a sloping angle to a plate normal of the receiving plate, which spring limb forms in the region of a free limb end a support foot (68) for support on the carrying structure.  
With respect to claim 9, the combination (Wantland) shows further comprising a cover strip (252), arranged at the front plate edge of the receiving plate and extending substantially over the entire length of the front plate edge, as a carrier of at least one electrical consumer (LED lights at 258), wherein the holding strut (260) is located in an electric circuit (via wires 275, 291) which leads to the electrical consumer.  

With respect to claim 11, Wantland shows a holding strut (260, Fig.6) for supporting a receiving plate (250), the holding strut comprising: a strut body in the form of a flat body having a strut form which - when viewed in a plan view of a flat side of the flat body - tapers from a first strut end (266) to an opposite second strut end (264, Fig.6), wherein the strut body has in the region of its first strut end a hook structure (276, Fig.9) for the fitting of the holding strut into a mounting opening (293) of a carrying structure (150, Fg.8) and, at a distance from the hook structure, forms a first support structure (vertical wall immediately above 288, Fig.9) for support on a front side, facing the strut, of the carrying structure (150). With respect to claim 11, Wantland doesn’t show a resiliently deflectable second support structure. Padiak shows wherein the strut 
With respect to claim 13, the combination (Wantland) shows wherein the contact point (at 274, Fig.8) is formed at the hook structure (276)
	With respect to claim 3, alternatively the combination shows (Padiak) the second support structure is just (68, Fig.1, Padiak) arranged closer to the hook structure (52) than to the first support structure (46, Fig.1).  
4.	Claims 7, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in view of US Patent 6,402,106 B1 (Padiak) in further view of CA2440589 C (CA ‘589).
With respect to claim 7, the combination (Wantland) shows at least at the hook structure (276) and at the second support structure, in particular also at the first support structure, forms contact points (274, 290,  Fig.8, Fig.9) that are locally freed of the surface coating for the electrical contacting of the carrying structure (150, Fig.8).  With respect to claim 7, the combination doesn’t explicitly teach the strut body is manufactured from a surface-coating metal material. CA ‘589 teaches the strut body (9, 
	With respect to claim 8, the combination teaches wherein the strut body is in the form of a flat body (Wantland and Padiak) and in particular is produced by cutting or stamping a strut preform from sheet-metal material (as taught by CA ‘589).  
With respect to claim 12, the combination teaches wherein the strut body is manufactured from a surface-coated metal material, in particular iron material (as modified by CA ‘589) and the strut body forms at the second support structure (Padiak 44), a contact point (72/74) that is locally freed of the surface coating. However the combination doesn’t teach the second support structure has contact point for electrical contacting of the carrying structure. Wantland shows the hook structure (276) having a contact point (274, Fig.9) for electrical contacting of the carrying structure. It would have been obvious to provide the second support structure with a contact point for the electrical contacting of the carrying structure, as shown by the hook structure of Wantland, in order to further provide multiple contact points for transferring electricity and further it has been held that mere duplication of parts of a device involves only routine skill in the art. 
With respect to claim 14, the combination teaches wherein the strut body is manufactured from sheet-metal material (CA ‘589), and the second support structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637